DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
Authorization for this Examiner’s amendment was discussed in an interview with attorney Scott Elchert on 8/4/2022. Authorization was given by his colleague, attorney Raphael Valencia in a voicemail received on 8/9/2022. 

The application has been amended as follows below, with strikeouts, brackets, and bold underlined limitations being the Examiner’s amendments. Applicant’s claim amendments submitted in the filing on 7/1/2022 has been entered. The Examiner’s amendments are modifying that claim set. For clarity, the claims will be modified as shown below per the Examiner’s amendments as the final version of the claims. Only claims being amended or modified are shown below. 

Claim 1
A non-transitory computer-readable storage medium storing therein a machine learning program that causes a computer to execute a process comprising: 
receiving a plurality of pieces of performance information respectively including a learning parameter included in a machine learning model and a learning time spent for training of the machine learning model based on a first value of the learning parameter; 
calculating an expected improvement per time using an acquisition function based on a Gaussian process using the plurality of pieces of performance information;
determining, when the training of the machine learning model based on the learning parameter included in the plurality of pieces of performance information includes a previous [[the]] training of the machine learning model based on the learning parameter, whether or not there is a discontinuity point at which a variation in the learning time relative to a variation in the learning parameter is discontinuous;
specifying, when the discontinuity point is present, ranges of the learning parameter in which the variation in the learning time relative to the variation in the learning parameter is continuous, based on the discontinuity point; 
specifying, for each of the specified ranges, accuracy of the machine learning model obtained by training based on the first value of the learning parameter included in the specified ranges; 
calculating, for each of the specified ranges, a magnitude of an expected improvement per time using the acquisition function when training of another machine learning model for the specified accuracy with respect to a learning time spent for the training of the machine learning model as an estimation value of the machine learning model; 
specifying the estimation value whose magnitude meets a prescribed condition among [[the]] a plurality of [[the]] estimation values for each of the calculated estimation value; 
selecting a second value of the learning parameter within [[the]] a range corresponding to the specified of the calculated estimation value; and
training the other machine learning model based on the second value of the learning parameter.

Claim 4
The non-transitory computer-readable storage medium according to claim 1, wherein the result is learning data generated from the learning parameter included in the machine learning model learned by previous training of the machine learning model based on the learning parameter.

Claim 9
A machine learning apparatus comprising: 
a processor that executes a process including: 
receiving a plurality of pieces of performance information respectively including a learning parameter included in a machine learning model and a learning time spent for training of the machine learning model based on a first value of the learning parameter; 
calculating an expected improvement per time using an acquisition function based on a Gaussian process using the plurality of pieces of performance information;
determining, when the training of the machine learning model based on the learning parameter included in the plurality of pieces of performance information includes a previous [[the]] training of the machine learning model based on the learning parameter, whether or not there is a discontinuity point at which a variation in the learning time relative to a variation in the learning parameter is discontinuous;
specifying, when the discontinuity point is present, ranges of the learning parameter in which the variation in the learning time relative to the variation in the learning parameter is continuous, based on the discontinuity point; 
specifying, for each of the specified ranges, accuracy of the machine learning model obtained by training based on the first value of the learning parameter included in the specified ranges; 
calculating, for each of the specified ranges, a magnitude of an expected improvement per time using the acquisition function when training of another machine learning model for the specified accuracy with respect to a learning time spent for the training of the machine learning model as an estimation value of the machine learning model; 
specifying the estimation value whose magnitude meets a prescribed condition among [[the]] a plurality of [[the]] estimation values for each of the calculated estimation value; 
selecting a second value of the learning parameter within [[the]] a range corresponding to the specified of the calculated estimation value; and
training the other machine learning model based on the second value of the learning parameter.

Claim 11
A machine learning method comprising: 
receiving, by a processor, a plurality of pieces of performance information respectively including a learning parameter included in a machine learning model and a learning time spent for training of the machine learning model based on a first value of the learning parameter;
calculating an expected improvement per time using an acquisition function based on a Gaussian process using the plurality of pieces of performance information;
determining, by a processor, when the training of the machine learning model based on the learning parameter included in the plurality of pieces of performance information includes a previous [[the]] training of the machine learning model based on the learning parameter, whether or not there is a discontinuity point at which a variation in the learning time relative to a variation in the learning parameter is discontinuous; 
specifying, by a processor, when the discontinuity point is present, ranges of the learning parameter in which the variation in the learning time relative to the variation in the learning parameter is continuous, based on the discontinuity point; 
specifying, by a processor, for each of the specified ranges, accuracy of the machine learning model obtained by training based on the first value of the learning parameter included in the specified ranges; 
calculating, by a processor, for each of the specified ranges, a magnitude of an expected improvement per time using the acquisition function when training of another machine learning model for the specified accuracy with respect to a learning time spent for the training of the machine learning model as an estimation value of the machine learning model; 
specifying, by a processor, the estimation value whose magnitude meets a prescribed condition among [[the]] a plurality of [[the]] estimation values for each of the calculated estimation value; 
selecting, by a processor, a second value of the learning parameter within [[the]] a range corresponding to the specified of the calculated estimation value; and 
training the other machine learning model based on the second value of the learning parameter.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the prior art references do not explicitly teach the claim limitations.

The following new prior art reference is also considered:
Snoek et. al., “Practical Bayesian Optimization of Machine Learning Algorithms”: describing a Bayesian optimization technique for training of machine learning algorithms. Wherein the Bayesian optimization technique includes an acquisition function that comprises a calculation of the acquisition function using a Gaussian process prior. The Bayesian optimization technique also includes calculating an expected improvement per time (ei/t). Wherein the ei/t is based on the acquisition function. 
While Snoek teaches the training of machine learning algorithms that comprises an acquisition function with a Gaussian process that can be used for calculating ei/t, it does not explicitly teach that these calculations are calculated when a discontinuity point is present and with regards to specified ranges of parameters, e.g., learning parameters and learning time, due to the discontinuity point. These parameters being a part of the calculations involving the acquisition function and ei/t, specifically a magnitude of ei/t, as recited in the claim limitations.   
Accordingly, the claim limitations are distinguishable from Snoek.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-7, 9, and 11 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128